Citation Nr: 1738695	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos, lead paint and other toxins.

3.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to asbestos, lead paint and other toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1978 until May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, in relevant part, the RO denied service connection for prostate cancer, confirmed and continued a previous denial of service connection for a left knee condition, and continued the denial of service connection for a breathing condition.  Jurisdiction has since been transferred to the Columbia, South Carolina RO.

The Veteran appealed those issues, and in September 2014, the Board reopened the claims for entitlement to service connection for a left knee disorder and a respiratory disorder and then remanded those issues, along with the issue of service connection for prostate cancer, for additional development.

In October 2013, the Veteran appeared for a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In February 2017, the Veteran was offered and declined another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that another remand is necessary.  At the October 2013 hearing, the Veteran testified that he was diagnosed with a lung condition (COPD) as early as the late 1990s.  He testified that he received treatment for that condition at the Charleston, SC VA Medical Center (VAMC).  He also testified that he obtained treatment at that VAMC since the 1980s, although it is unclear for what specific conditions.  With respect to his claimed knee condition, the Veteran stated that he began receiving treatment for that condition in the 1980s, at both the Charleston, SC and  Durham, NC VAMCs.  

During a phone call with a VA representative in  February 2012, the Veteran apparently stated, in relevant part, that he has received treatment, for certain unspecified conditions, at: the Columbia, SC VAMC between 1989 and 1993; the Durham, NC VAMC between 1983 and 1988; and the Murfreesboro VAMC in 2010.  Further, records from the Nashville, TN VAMC dated April 2010 to June 2010 are noted as evidence in the November 2011 Statement of the Case (SOC).  Records from the Charleston VAMC for dates before 1997 do not appear to be associated with the Veteran's claim file.  Nor do any records from the Durham, NC, Columbia, SC, Murfreesboro or Nashville, TN VAMCs.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of an appeal are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran noted in the February 2012 Report of General Information, including the mentioned treatment at the Charleston, SC, Columbia, SC, Durham, SC, Murfreesboro and Nashville, TN VAMCs, according to the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

Further, in October 2014, the Veteran was afforded a VA examination.  It seems that the examiner did not have access to the aforementioned VA treatment records when conducting the examination of the Veteran, since those records are not associated with the Veteran's claim file.  When VA undertakes to examine a Veteran, VA is obligated to ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum opinion will be necessary in order to consider any relevant VA treatment records that are obtained as a result of this remand and that were not considered by the VA examiner when conducting his examination of the Veteran.
Finally, the Board's prior remand directed the RO to request some of the Veteran's private treatment records.  The RO did so, but those records were received after the September 2014 VA examination, and thus weren't considered by the examiner.  Thus, here again, an addendum opinion should be obtained, and those records should be provided to the examiner for her consideration in drafting the addendum.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding and non-duplicative VA treatment records, including those for treatment at the Charleston, SC, Columbia, SC, Durham, SC, Murfreesboro and Nashville, TN VAMCs dated since the Veteran's discharge from active duty, on May 28, 1982, through the present.  If any identified records are unavailable, the Veteran's claim file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After completion of the above development, return the file to the October 2014 VA examiner for an addendum opinion for the purpose of reassessing the etiology of any current left knee disorder(s).  If that examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner and the electronic claims folder must be made available for review.  A new VA examination is not required unless deemed necessary by the reviewing examiner.  The examiner is to address the following after reviewing any additional medical records obtained as a result of this Remand:

 (a) Based upon your review of the Veteran's claim file, including his medical records from the Medical University of South Carolina and any additional medical records obtained as a result of this Remand, is any change in the 2014 opinion with respect to the Veteran's claimed left knee disorder necessary?  If so, please explain.

(b)  Based upon your review of the Veteran's claim file, including his medical records from the Medical University of South Carolina and any additional medical records obtained as a result of this Remand, in your medical opinion, does the Veteran have a current left knee disorder that is as likely as not (i.e. a 50 percent or greater probability) etiologically related to his active duty service?

A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3.  After completion of the development set forth in number 1 above, return the file to the October 2014 VA examiner for an addendum opinion for the purpose of reassessing the etiology of any current respiratory disorder(s).  If that examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner and the electronic claim folder must be made available for review.  A new VA examination is not required unless deemed necessary by the reviewing examiner.  The examiner is to address the following after reviewing any additional medical records obtained as a result of this Remand:

(a)  Based upon your review of the Veteran's claim file, including his medical records from the Medical University of South Carolina and any additional medical records obtained as a result of this Remand, is any change in the 2014 opinion with respect to the Veteran's claimed respiratory disorder necessary?  If so, please explain.

(b)  Based upon your review of the Veteran's claim file, including his medical records from the Medical University of South Carolina and any additional medical records obtained as a result of this Remand, in your medical opinion, does the Veteran have a respiratory disorder that is as likely as not (i.e. a 50 percent or greater probability) etiologically related to his active duty service, including any exposure to asbestos, lead-based paint or other toxins while serving?

A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

4.  After completion of the development set forth in number 1 above, return the file to the October 2014 VA examiner for an addendum opinion for the purpose of reassessing the etiology of the Veteran's prostate cancer.  If that examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner and the electronic claims folder must be made available for review.  A new VA examination is not required unless deemed necessary by the reviewing examiner.  The examiner is to address the following after reviewing any additional medical records obtained as a result of this Remand:

(a)  Based upon your review of the Veteran's claims file, including his medical records from the Medical University of South Carolina and any additional medical records obtained as a result of this Remand, is any change in the 2014 opinion with respect to the Veteran's prostate cancer necessary?  If so, please explain.

(b)  Based upon your review of the Veteran's claims file, including his medical records from the Medical University of South Carolina and any additional medical records obtained as a result of this Remand, in your medical opinion, is the Veteran's prostate cancer as likely as not (i.e. a 50 percent or greater probability) etiologically related to his active duty service, including any exposure to asbestos, lead-based paint or other toxins while serving?

A complete rationale for any opinion expressed should be provided in the examiner's report.  If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

5.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

